THE   L~ITCBECNEY       GENERAL
                          OF-XAS




Honorable Eli Willis                       Opinion No. M-1186
Moore County Attorney
P,   0”   BOX   473                        Re:     Whether the County
Dumas, Texas                                       clerk may record two
                                                   brands having the
                                                   same name but differ-
Dear Mr, Willis:                                   ent design.

     Your question concerns whether in view of the provisions
of Article 6995, Vernon's Civil Statutes, the County Clerk
may record two brands having the same name but using differ-
ent symbols,

     According to the facts you have given, one individual
originally recorded a brand without giving the brand a name.
Later another individual recorded a different brand design
and listed the brand name as "Quien Sabe," As required by
Article 6899j, Vernon's Civil Statutes, each brand owner has
again registered the individual brand designs; but each has
named the brand "Quien Sabe," The Brands have been designated
for the same general location on the animal,

     We find no statutory requirements concerning the name
given a particular mark or brand, The various statutes deal-
ing with marks and brands appear to be concerned only with
the mark or brand applied to the animal, Article 6995 pro-
hibits recordation of a brand or mark similar to one previous-
ly recorded* but this office has ruled that the same figure
may be recorded by more than one individual provided that the
brands are to be applied at different locations on the animal.
Attorney General's Opinions O-1114(1939) and V- 563(1948).

     There being no statutory prohibition against the record-
ation of brands or marks different in design but given the
same name, we are of the opinion that the County Clerk may
record differing brands or marks of the same name.




                                -5787-
Honorable Eli Willis, page 2         (M-1186)



                           SUMMARY

          The County Clerk may record marks or
     brands given the same name provided that the
     marks or brands themselves are different.

                                       ectfully yours,

                                             t-
                                            C. MARTIN
                                         ey General of Texas

Prepared by Roland Daniel Green III
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W, E, Allen, Co-Chairman

James Broadhurst
Roland Carlson
Mel Corley
Jerry Roberts

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -5788-